DETAILED ACTION
The examiner assigned to the current application has been changed. The new examiner's name and contact information are stated at the end of this action. Applicant is requested to take note of the change.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-10 in the reply filed on 8/18/22 is acknowledged.

Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/18/22.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a difference between the lowest glass transition temperature and the highest glass transition temperature”.  It is not clear what the glass transition temperature (Tg) is with respect to.  Individual monomers of the different polymerization steps have varying differences in Tgs.  However, the polymers made from the different polymerization steps also have Tgs of varying differences.  It is unclear whether the difference is between the Tgs of the monomers utilized, the polymers produced, etc.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,336,718 (herein Niessner) as evidenced by US 2021/0221156 (herein Vincent), US 2005/0253276 (herein Yamanaka) and Foder et al. Macromolecules 2012, 45, 22, 8953–8960 (herein Foder).
As to claims 1, 3 and 9-10, Example 1 of Niessner is a method for producing an impact modifier (composite resin) particle dispersion (emulsion) comprising (see specifically col. 10, lines 20-55)
Performing polymerization A by polymerizing styrene and dicyclopentadienyl acrylate (a vinyl monomer other than styrene) to form a styrene based resin (referred to as a first stage and grafting base A1)
Performing polymerization B by polymerizing n-butyl acrylate (acrylic acid ester based monomer) and dicylcopentadienyl acrylate (acrylic acid ester based monomer) in the presence of the styrene based resin to form intermediate particles containing the meth acrylic acid ester based resin (referred to as the second stage and first shell A2)
Performing polymerization C by polymerizing styrene, acrylonitrile (vinyl monomer) and N-vinyl imidazole (vinyl monomer) in the presence of the intermediate resin particle to form particles (referred to as the third stage and second shell A3).  
The grafting base (styrene based resin) is present in about 600 g (588 styrene + 12 dicylopentadienyl acrylate) and the (meth)acrylic acid ester based resin (first shell A2) is present in 2400 g.  See example 1.  This correlates to about 20:80, which is with the claimed range.  
The glass transition temperature (Tg) is above 50 oC for the grafting base A1 (col. 5, lines 3-7) and the second shell A3 (col. 7, lines 3-5) and below 0 for the first shell A2 (col. 6, lines 9-10).
Further, the Tg of a polymer can be calculated from the Fox equation.  See paragraph 118-121 of Vincent for evidence.  The Tg of the monomers of Niessner are reported below:
Monomer
Tg
Evidence
n-butyl acrylate
219 K (-54 oC)
Table 1 of Vincent and Yamada
dicyclopentadienyl acrylate
383 K (110 oC)
Table 1 of Vincent
styrene
373 K
Table 1 of Yamada
methacrylic acid
403 K
Table 1 of Yamada
acrylonitrile
373 K
Table 1 of Yamada
N-vinyl imidazole
448 K (175 oC)
First paragraph on page 8954 of Foder


Thus, the Tg of the resins are deduced to be:

Resin
Tg
Calculation
Grafting base A1 
(polymerization A)
100 oC 
(373 K)
1/(0.98/373+0.02/383)
First shell A2
(polymerization B)
-52 oC 
(220 K)
1/(0.98/219+0.02/383)
Second shell A3
(polymerization C)
101 oC 
(374 K)
1/(0.734/373+0.245/373+0.02/448)


Therefore, the difference between the highest glass transition temperature (from polymerization C, similar to polymerization A) to the lowest glass transition temperature (from polymerization B) is about 155 oC, which is well within the claimed range.
As to claim 2, the amount of monomers in polymerization C (A3) is 1280 (940+314+26) and the amount in the (meth)acrylic acid based resin (A2) is 2400.  Thus, the ratio is 34:65, which is within the claimed range.
As to claim 5, polymerization A comprises dicyclopentadienyl acrylate, which is a (meth)acrylic acid ester compound.  
As to claims 6-7, polymerization B (A2) comprises n-butyl acrylate (acrylic acid ester based monomer) and dicylcopentadienyl acrylate (acrylic acid ester based monomer) in example 1.  Also see col. 5, lines 47-51 teaching a “mixture” of butyl acrylate and ethylhexyl acrylate.  
As to claim 8, in example 1 the mass% is 99 for A2.  Also see col. 3, lines 5-20 teaching 50 to 99.8 mass% alkyl acrylate.


Claim(s) 1 and 3-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,108,946 (herein Kamada) as evidenced by US 2021/0221156 (herein Vincent) and US 2005/0253276 (herein Yamanaka).
As to claims 1, 3, 5-7 and 9-10, Example C9 of Kamada is a method for producing composite resin (graft copolymer resin, see abstract) particle dispersion (see col. 1, lines 35-45 and paragraph bridging col. 3 and col. 4) comprising (see specifically col. 10, lines 20-55)
Performing polymerization A by polymerizing styrene and acrylonitrile, allyl methacrylate and acrylonitrile (a vinyl monomer other than styrene) to form a styrene based resin (referred to as a first stage and grafting base A1)
Performing polymerization B by polymerizing n-butyl acrylate (acrylic acid ester based monomer), ethylhexyl acrylate (acrylic acid ester based monomer), acrylonitrile and allyl methacrylate in the presence of the styrene based resin to form intermediate particles containing the meth acrylic acid ester based resin (referred B2)
Performing polymerization C by polymerizing styrene, acrylonitrile (vinyl monomer) and methyl methacrylate (vinyl monomer) in the presence of the intermediate resin particle to form particles (referred to as C3)  
The amounts can be found in table 1, table 9 and table 3.  Specifically, see example graft copolymer latex C9, which utilizes 30 parts of rubber latex B-8.  Rubber latex B-8 utilizes 20 parts resin latex A-1.  The amounts are summarized below

Resin
Amount
Monomer mixture
A1 
(polymerization A)
6 parts
(20 parts * 30 parts)
20 parts MMA
20 parts AN
60 parts St
0.5 parts AMA
B8
(polymerization B)
24 parts 
(80 parts * 30 parts)
40 parts 2EHA
55 parts BuA
5 parts AN
1 part AMA
C9
(polymerization C)
70 parts

20 parts MMA
20 parts AN
60 parts St


The abbreviations are methyl methacrylate (MMA), acrylonitrile (AN), styrene (ST), allyl methacrylate (AMA), 2-ethylhexyl acrylate (2EHA) and n-butyl acrylate (BuA).  The ratio of A1 to B8 is 20:80.
Further, the Tg of a polymer can be calculated from the Fox equation.  See paragraph 118-121 of Vincent for evidence.  The Tg of the monomers of Niessner are reported below:

Monomer
Tg
Evidence
N-butyl acrylate
219 K (-54 oC)
Table 1 of Vincent and Yamada
Methyl methacrylate
378 K (105 oC)
Table 1 of Vincent
Styrene
373 K
Table 1 of Yamada
Allyl methacrylate
325 K (52 oC)
Table 1 of Vincent
Acrylonitrile
373 K
Table 1 of Yamada
2-ethylhexyl acrylate
203 K (-70 oC)
Table 1 of Vincent








Thus, the Tg of the resins are deduced to be:

Resin
Tg
Calculation
A1
(polymerization A)
99 oC 
(372 K)
1/(0.2/378+0.02/383+.6/373+0.005/325)
B8
(polymerization B)
-65 oC 
(208 K)
1/(.4/203+0.55/219+0.05/373+0.01/325)
C9
(polymerization C)
101 oC 
(374 K)
1/(0.2/378+0.02/383+.6/373)


Therefore, the difference between the highest glass transition temperature (from polymerization C, similar to polymerization A) to the lowest glass transition temperature (from polymerization B) is about 166 oC, which is well within the claimed range.
As to claim 4, the styrene is present in 60 mass% as elucidated above.  See specifically table 1.
As to claim 5, both A and C comprise methyl methacrylate (methacrylic acid ester compound).  See tables 1 and 3.
As to claim 8, the total amount of acrylic acid ester compound is 95 mass%.  See table 2.  The remainder is 5% acrylonitrile.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,336,718 (herein Niessner) as evidenced by US 2021/0221156 (herein Vincent), US 2005/0253276 (herein Yamanaka) and Foder et al. Macromolecules 2012, 45, 22, 8953–8960 (herein Foder).
The discussion with respect to Niessner et al. set-forth above is incorporated herein by reference.
As to claim 4, the total amount of styrene is about 98 mass% (588/600) in example 1.  However, the col. 2, lines 60-65 discloses that A1 has about 50 to 99.9 wt% vinylaromatic (styrene).  This substantially overlaps the claimed range of 60 to 95 mass%. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select any amount within the disclosed ranges, including amounts within the scope of the instant claims.  
Further the amount of styrene in A1 (polymerization A and C) controls the rigidity and compatibility of the polymer particle.  See col. 1, lines 13-20 and col. 3, lines 20-40.  Therefore, it is the examiner’s position that the amounts of styrene (and thus the ratio) is a result effective variable because changing them will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).   In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate amount styrene and the appropriate ratio including those within the scope of the present claims, so as to produce desired end results (rigidity).
As to claim 7, it is the examiner’s position that the claims are also rendered obvious over the broader disclosure of Niessner.  Specifically, there are no examples with both monomers.  However, the skilled artisan would have been motivated to look towards the broader disclosure for additional embodiments.  Niessner at col. 5, lines 47-51 teaches a “mixture” of butyl acrylate and ethylhexyl acrylate.  It would have been obvious to one skilled in the art to have looked to the specification for additional embodiments because Niessner teaches that mixtures, butyl acrylate and ethylhexyl acrylate are suitable.
Moreover, Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B). In the present case, it is evident that the Niessner contains a method that differs from the presently claimed method by the substitution of butyl acrylate with a mixture of butyl acrylate and ethylhexyl acrylate.  Additionally, it is evident that the substituted component is known in the art, as it is taught in Niessner as a suitable monomers.  Additionally, it is evident that a person of ordinary skill in the art could have of utilized butyl acrylate and ethylhexyl acrylate  as monomers in A2 (i.e. by simple substitution) and that the results of the substitution (an elastic first shell) would have been predictable.  In light of this discussion, it is apparent that the presently claimed invention is arrived at by simple substitution of one known element for another to obtain predictable results. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have the substituted the butyl acrylate with a mixture of butyl acrylate and ethylhexyl acrylate as taught in Niessner, thereby arriving at the presently claimed invention.


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being obvious over US 4,108,946 (herein Kamada) as evidenced by US 2021/0221156 (herein Vincent) and US 2005/0253276 (herein Yamanaka).
The discussion with respect to Kamada et al. set-forth above is incorporated herein by reference.
As to claim 2, the ratio is 70:30 in the examples, however col. 6, lines 60-65 discloses that the monomers in polymerization C can be 50 to 400 parts (per 100 parts resin particle).  Thus teaching about 33:66 to about 80:20, which substantially overlaps the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select any amount within the disclosed ranges, including amounts within the scope of the instant claims.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764